Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 – 20, same reasons of Action sent on 2/26/2021.

The closest references are found based on the updated search:
Kim et al. (US 2008/0303138 A1) discloses a display panel comprising : data lines extending in a first direction; scan lines extending in a second direction intersecting the first direction; and unit pixels coupled to the data lines and the scan lines (see claim 35).
Hu et al. (US 2020/0005692 A1) suggests a plurality of test scan lines and a plurality of test switch circuits arranged in rows and columns and provided in one-to-one correspondence with the plurality of pixel units, wherein the plurality of test scan lines are arranged parallel to the plurality of gate lines and one test scan line is configured to drive a row of test switch circuits (see claim 6).
Cho (US 2019/0213936 A1) teaches a display device, comprising: a display panel comprising a plurality of pixels connected to a plurality of scan lines and a plurality of data lines, respectively; a scan driver configured to supply a scan signal to each of the scan lines; a data driver configured to supply a data voltage to each of the data lines; a short circuit detector connecting a first portion and a second portion of a target data line among the data lines (see claim 13).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 11, and 12, therefore claims 1 – 20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        5/22/2021